 Case 1:19-cv-01108-MN Document 43 Filed 03/10/20 Page 1 of 3 PageID #: 287



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


ROTHSCHILD DIGITAL                               )
CONFIRMATION, LLC,                               )
                                                 )
                Plaintiff,                       )     C.A. No. 1:19-cv-01108-MN
                                                 )
         v.                                      )
                                                 )
ACUMATICA, INC.,                                 )
                                                 )
                Defendant.                       )




                              SITPULATION FOR DISMISSAL

         Plaintiff Rothschild Digital Confirmation, LLC (“RDC”) and Defendant Acumatica, Inc.

(“Defendant”), subject to the approval by the Court, hereby stipulate and agree to dismiss all

claims and counterclaims brought forth in this action with prejudice pursuant to Fed. R. Civ. P.

41(a).

         Therefore, RDC and Defendant hereby request dismissal of this action with prejudice.


                                                     By: /s/ Stamatios Stamoulis
Dated: March 10, 2020                                    Stamatios Stamoulis (#4606)
                                                         Richard C. Weinblatt (#5080)
                                                         800 N West Street, Third Floor
                                                         Wilmington, DE 19801
                                                         Tel: (302) 999-1540
                                                         stamoulis@swdelaw.com
                                                         weinblatt@swdelaw.com

                                                     Attorneys for Plaintiff Rothschild Digital
                                                     Confirmation, LLC



                                                       PHILLIPS, GOLDMAN, MCLAUGHLIN
                                                       & HALL, P.A.
 Case 1:19-cv-01108-MN Document 43 Filed 03/10/20 Page 2 of 3 PageID #: 288




                                             /s/ Megan C. Haney________________
                                             John C. Phillips, Jr. (#110)
                                             Megan C. Haney (#5016)
                                             1200 North Broom Street
                                             Wilmington, DE 19806
                                             (302) 655-4200
                                             jcp@pgmhlaw.com
                                             mch@pgmhlaw.com

                                             Attorneys for Defendant Acumatica, Inc.




IT IS SO ORDERED this ________ day of _____________, 2020.

                                             _________________________________
                                             The Honorable Maryellen Noreika
                                             United States District Court Judge




                                         2
  Case 1:19-cv-01108-MN Document 43 Filed 03/10/20 Page 3 of 3 PageID #: 289



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this document filed through the CM/ECF system

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on

March 10, 2020.



                                                             /s/ Stamatios Stamoulis




                                                 3
